REDMANN, Judge
(dissenting in part).
In my opinion the “second taking” is not the occasion of the severance damages *748here sought. They are caused not by that insignificant expropriation but by the overpass required to span the interstate highway. That overpass was always a part of the interstate project, and was already actually under construction at the time of the “first taking” suit, as shown by a photograph then in evidence and by the trial judge’s then reasons for judgment.
In that first suit defendant was awarded over $110,000 in severance damages. I conclude that that earlier award must, in law, be considered to have finally adjudicated defendant’s entitlement to severance damages for the one interstate-and-overpass project.
Although litigants are free to re-litigate (by not pleading res judicata), defendant here does not seek to re-open that determination of damages. It should be the law of the case, requiring dismissal of defendant’s present second attempt to obtain damages for the identical project.